MEMORANDUM AND JUDGMENT
The sole question presented in this case is whether the plaintiffs are entitled to interest at 6 percent or at 4 percent per annum on an admitted and allowed overpayment of $149,956.38, income tax for the year 1917, of which $78,551.12 was credited to other years and $71,405.26 was refunded.
*303The defendant allowed and computed interest on the overpayment during the period provided by law at the rate of 6 percent per annum in the amount of $46,163.39 but, before the same was paid, the act of June 30, 1932, known as the “ Economy Act ”, became effective and the defendant advised the plaintiffs that it could not pay interest upon said overpayment in excess of 4 percent per annum, or $30,775.59, which amount the plaintiffs refused and instituted this suit. It is agreed by every one that the interest to which the plaintiffs are entitled on the overpayment, if computed at 6 percent per annum, is $46,163.39.
In view of the provisions of section 14 of title II of the Treasury and Post Office Departments Appropriation Act for the fiscal year 1934, approved March 3, 1933, repealing section 319 of part II of the Legislative Appropriation Act for the fiscal year 1933, effective June 30, 1932, there can be no question but that plaintiffs are entitled to judgment for $46,163.39.
Now, therefore, it is ordered and adjudged that the plaintiffs recover of and from the United States forty-six thousand one hundred sixty-three dollars and thirty-nine cents ($46,163.39).